Exhibit 10.1

Execution Version

FOURTH OMNIBUS AMENDMENT

THIS FOURTH OMNIBUS AMENDMENT (this “Amendment”) is entered into as of May 10,
2012, by and among:

(i) AMERICREDIT SYNDICATED WAREHOUSE TRUST, a Delaware statutory trust (the
“Issuer”);

(ii) AMERICREDIT FUNDING CORP. XI, a Delaware corporation (“AFC”);

(iii) AMERICREDIT FINANCIAL SERVICES, INC., a Delaware corporation
(“AmeriCredit”);

(iv) DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent;

(v) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Trustee, Backup
Servicer and Trust Collateral Agent;

(vi) the PURCHASERS identified on the signature pages hereto; and

(vii) the AGENTS identified on the signature pages hereto.

Capitalized terms used herein and not defined herein shall have the meanings
given to such terms in Annex A to the “Indenture” and “Sale and Servicing
Agreement” (each as defined below).

PRELIMINARY STATEMENTS

A. The Issuer, AFC, as a seller, AmeriCredit, as a seller and as servicer, the
Administrative Agent and Wells Fargo, as Backup Servicer and Trust Collateral
Agent are party to that certain Sale and Servicing Agreement, dated as of
February 26, 2010 (as amended, supplemented or modified from time to time prior
to the date hereof, the “Sale and Servicing Agreement”).

B. The Issuer, Wells Fargo, as Trustee and Trust Collateral Agent, and the
Administrative Agent are party to that certain Indenture, dated as of
February 26, 2010 (as amended, supplemented or modified from time to time prior
to the date hereof, the “Indenture”).

C. AmeriCredit, as Custodian, the Administrative Agent and Wells Fargo, as Trust
Collateral Agent, are party to that certain Custodian Agreement, dated as of
February 26, 2010 (as amended, supplemented or modified from time to time prior
to the date hereof, the “Custodian Agreement”).

D. The Issuer, AFC, as a seller, AmeriCredit, as a seller and as servicer, the
Purchasers party thereto, the Administrative Agent, Wells Fargo, as Trustee and
the Agents party thereto are party to that certain Note Purchase Agreement dated
as of February 26, 2010 (as amended, supplemented or modified from time to time
prior to the date hereof, the “Note Purchase Agreement” and, together with the
Sale and Servicing Agreement, the Indenture and the Custodian Agreement, the
“Agreements”).

E. Each of the parties hereto desires to amend each of the Agreements to which
it is a party (after giving effect to the joinder set forth herein) on the terms
and conditions set forth herein.



--------------------------------------------------------------------------------

SECTION 1. Amendments to Annex A. Effective as of the Amendment Effective Date
(as defined below) and subject to the satisfaction of the conditions precedent
set forth in Section 6 below, Annex A to each of the Sale and Servicing
Agreement and the Indenture is hereby amended as follows:

1.01 The following new sentence is added at the beginning of the preamble
thereto:

“Capitalized terms used herein but not specifically defined herein shall have
the meanings given to such terms in the Indenture (as defined below), the Sale
and Servicing Agreement (as defined below) or the Note Purchase Agreement (as
defined below), as applicable.”

1.02 The definition of “Advance Rate” therein is amended and restated in its
entirety as follows:

“Advance Rate” means (i) at all times during the period commencing on any date
of determination by the Servicer that the Weighted Average AmeriCredit Score is
greater than or equal to 230 but less than 235 and ending on the date on which
the Weighted Average AmeriCredit Score is determined by the Servicer to be 235
or higher, 76.00% or (ii) at all other times, 78.00%.

1.03 The definition of “Expected Maturity Date” therein is hereby deleted.

1.04 The definition of “Loss Ratio Trigger” appearing therein is amended and
restated in its entirety to read as follows:

“Loss Ratio Trigger” means, as of the last day of any calendar month, 9.5%.

1.05 The definition of “Servicer Delinquency Ratio” appearing therein is amended
and restated in its entirety to read as follows:

“Servicer Delinquency Ratio” means, as of the last day of a Collection Period,
the ratio, expressed as a percentage, computed by dividing (i) the aggregate
principal balance on such date of each receivable in the Servicing Portfolio
with respect to which more than 10% of a scheduled payment is more than 60 days
past due (including a receivable for which the financed vehicle has been
repossessed and such financed vehicle is not legally available for disposition)
by (ii) the aggregate principal balance of all receivables in the Servicing
Portfolio on the last day of such Collection Period.

1.06 The following new definition of “Stated Maturity Date” is hereby added
thereto in the appropriate alphabetical location:

“Stated Maturity Date” means, with respect to a Note, the Distribution Date in
the eighty-first (81st) month following the Purchase Termination Date.

SECTION 2. Amendment to the Indenture. Effective as of the Amendment Effective
Date (as defined below) and subject to the satisfaction of the conditions
precedent set forth in Section 6 below, the Indenture is hereby amended as
follows:

2.01 Section 2.7(b) thereof is hereby amended by deleting the reference therein
to “Expected Maturity Date” and replacing it with “Stated Maturity Date”.

 

2



--------------------------------------------------------------------------------

2.02 Clause (b) of Section 3.23 thereof is hereby amended and restated in its
entirety to read as follows: “with an aggregate notional principal amount which
is not less than (and, in the case of a hedge which is not an interest rate cap,
not greater than) the Aggregate Note Principal Balance at such time, which
aggregate notional principal amount may be stepped down on a Schedule resulting
from the usage of an ABS not greater than 0.5 with respect to the Receivables”.

SECTION 3. Amendments to the Sale and Servicing Agreement. Effective as of the
Amendment Effective Date (as defined below) and subject to the satisfaction of
the conditions precedent set forth in Section 6 below, the Sale and Servicing
Agreement is hereby amended as follows:

3.01 Clause (i) of Section 2.1(b) thereof is amended to delete the words
“Servicer’s Report” and to insert the words “Servicer’s Certificate” in the
place thereof.

3.02 Section 3.3(a)(ii) thereof is amended and restated in its entirety to read
as follows:

“(ii) the original Lien Certificate (when received) or with respect to certain
of the Financed Vehicles, evidence of the electronic Lien Certificate, and
otherwise such documents, if any, that AmeriCredit keeps on file in accordance
with its customary procedures indicating that the Financed Vehicle is owned by
the Obligor and subject to the interest of AmeriCredit, an Originating Affiliate
or a Titled Third-Party Lender (which may be accomplished by the use of a
properly registered “doing business as” (“DBA”) name in the applicable
jurisdiction) as first lienholder or secured party, or, if such Lien Certificate
has not yet been received, a copy of the application therefor, showing
AmeriCredit, an Originating Affiliate or a Titled Third-Party Lender (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as secured party;”

3.03 The second sentence of Section 4.4(a) thereof is amended and restated in
its entirety to read as follows: “Each Receivable requires the Obligor to
maintain such physical loss and damage insurance, naming AmeriCredit, an
Originating Affiliate or Titled Third Party Lender (which may be accomplished by
the use of a properly registered DBA name in the applicable jurisdiction) and
its successors and assigns as additional insureds, and permits the holder of
such Receivable to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to maintain such insurance.”

3.04 Section 4.4(e) thereof is amended and restated in its entirety to read as
follows:

“(e) The Servicer will cause itself and may cause the Trust Collateral Agent
(which may be accomplished by the use of a properly registered DBA name in the
applicable jurisdiction) to be named as named insured under all policies of
Collateral Insurance.”

3.05 The third sentence of Section 4.5(a) thereof is amended and restated in its
entirety to read as follows: “In the event that the assignment of a Receivable
to the Trust is insufficient, without a notation on the related Financed
Vehicle’s certificate of title, or without fulfilling any additional
administrative requirements under the laws of the state in which the Financed
Vehicle is located, to perfect a security interest in the related Financed
Vehicle in favor of the Trust, the Servicer hereby agrees that the designation
of AmeriCredit, an Originating Affiliate or a Titled Third-Party Lender (which
may be accomplished by the use of a properly registered DBA name in the
applicable jurisdiction) as the secured party on the Lien Certificate is in its
capacity as Servicer as agent of the Trust.”

 

3



--------------------------------------------------------------------------------

3.06 Section 4.8 thereof is amended and restated in its entirety to read as
follows:

“SECTION 4.8 Total Servicing Fee; Payment of Certain Expenses by Servicer. On
each Distribution Date, the Servicer shall be entitled to receive out of the
Collection Account the Servicing Fee for the related Collection Period pursuant
to Section 5.5. The Servicer shall be required to pay all expenses incurred by
it in connection with its activities under this Agreement (including taxes
imposed on the Servicer, expenses incurred in connection with distributions and
reports made by the Servicer to Noteholders and taxes levied or assessed against
the Trust and claims against the Trust in respect of indemnification which are
expressly stated to be the obligation of AmeriCredit) and shall be liable for
the fees and expenses of the Independent Accountants. The Servicer, for so long
as AmeriCredit is the Servicer, shall be liable for the fees and expenses of the
Owner Trustee, the Administrative Agent, the Backup Servicer, the Trust
Collateral Agent, the Trustee, the Custodian, the Collateral Agent, the Lockbox
Bank (and any fees under the Lockbox Agreement), and the Lockbox Processor (and
any fees under the Lockbox Processing Agreement) to the extent any such fees and
expenses have not been paid or reimbursed pursuant to Section 5.5 on any
Distribution Date. Notwithstanding the foregoing, if the Servicer shall not be
AmeriCredit, a successor to AmeriCredit as Servicer including the Backup
Servicer permitted by Section 8.3 shall not be liable for taxes levied or
assessed against the Trust or claims against the Trust in respect of
indemnification or for any such fees and expenses.”

3.07 Section 5.5(a)(ii) thereof is amended to delete the following parenthetical
appearing at the end thereof in its entirety: “(in each case, to the extent such
fees and expenses in this clause (ii) have not previously been paid by the
Servicer)”.

3.08 Section 5.5(a)(ix) thereof is amended and restated in its entirety as
follows:

“(ix) to the Agent for each Purchaser Group with a Nonextending Purchaser, pro
rata based on a fraction, the numerator of which is the outstanding principal
balance of the Note held by or on behalf of such Purchaser Group and the
denominator of which is the aggregate outstanding principal balance of the Notes
held by or on behalf of all Purchaser Groups with a Nonextending Purchaser, to
reduce the outstanding principal balance of the Note held by or on behalf of
such Purchaser Group until the outstanding principal balance of such Note is
zero;”

3.09 Section 5.5(b)(ii) thereof is amended to delete the following parenthetical
appearing at the end thereof in its entirety: “(in each case, to the extent such
fees and expenses in this clause (ii) have not previously been paid by the
Servicer)”.

3.10 Schedule B (Representations and Warranties of the Sellers and Servicer)
thereto is hereby amended as follows:

(a) Item #3 thereof is hereby amended and restated in its entirety as follows:

“3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, the Gramm-Leach-Bliley Act, each applicable state Motor Vehicle
Retail Installment Sales Act, and state adaptations of the National Consumer Act
and of the Uniform Consumer Credit Code and other consumer credit laws and equal
credit opportunity and disclosure laws) in respect of the

 

4



--------------------------------------------------------------------------------

Receivables and the Financed Vehicles, have been complied with in all material
respects, and each Receivable and the sale of the Financed Vehicle evidenced by
each Receivable complied at the time it was originated or made and now complies
in all material respects with all applicable legal requirements.”

(b) Item #18 thereof is hereby amended and restated in its entirety as follows:

“18. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or if a new or replacement Lien Certificate is being
applied for with respect to such Financed Vehicle the Lien Certificate will be
received within 180 days of the Closing Date or related Transfer Date, as
applicable, and will show AmeriCredit, an Originating Affiliate or a Titled
Third-Party Lender (which may be accomplished by the use of a properly
registered DBA name in the applicable jurisdiction) named as the original
secured party under each Receivable as the holder of a first priority security
interest in such Financed Vehicle. With respect to each Receivable for which the
Lien Certificate has not yet been returned from the Registrar of Titles,
AmeriCredit has applied for or received written evidence from the related
Dealer, Originating Affiliate or Third-Party Lender that such Lien Certificate
showing AmeriCredit, an Originating Affiliate or a Titled Third-Party
Lender (which may be accomplished by the use of a properly registered DBA name
in the applicable jurisdiction) as first lienholder has been applied for and
AmeriCredit’s security interest has been validly assigned to the Trust pursuant
to this Agreement. If, in the event that, notwithstanding the intent of the
related Seller, the transfer and assignment contemplated by this Agreement is
held by a court of competent jurisdiction not to be a sale, this Agreement
creates a valid and continuing security interest (as defined in the UCC) in the
Receivables in favor of the Issuer, which security interest is prior to all
other liens and is enforceable as such as against creditors of and purchasers
from such Seller. Immediately after the sale, transfer and assignment thereof by
such Seller to the Trust, each Receivable will be secured by an enforceable and
perfected first priority security interest in the Financed Vehicle in favor of
the Trustee as secured party, which security interest is prior to all other
Liens upon and security interests in such Financed Vehicle which now exist or
may hereafter arise or be created (except, as to priority, for any lien for
taxes, labor or materials affecting a Financed Vehicle). There are no Liens or
claims for taxes, work, labor or materials affecting a Financed Vehicle which
are or may be Liens prior or equal to the Liens of the related Receivable.”

(c) Item #24 thereof is hereby amended and restated in its entirety as follows:

“24. Insurance. At the time of an origination of a Receivable by AmeriCredit or
a purchase of a Receivable by AmeriCredit from a Dealer, Originating Affiliate
or Third-Party Lender, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy (i) in an amount at least equal to
the lesser of (a) its maximum insurable value or (b) the principal amount due
from the Obligor under the related Receivable, (ii) naming AmeriCredit, an
Originating Affiliate or Titled Third-Party Lender (which may be accomplished by
the use of a properly registered DBA name in the applicable jurisdiction) as
loss payee and (iii) insuring against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision coverage. Each Receivable requires the Obligor to maintain physical
loss and damage insurance, naming AmeriCredit (which may be accomplished

 

5



--------------------------------------------------------------------------------

by the use of a properly registered DBA name in the applicable jurisdiction) and
its successors and assigns as additional insured parties, and each Receivable
permits the holder thereof to obtain physical loss and damage insurance at the
expense of the Obligor if the Obligor fails to do so. No Financed Vehicle is
insured under a policy of Force-Placed Insurance.”

3.11 For purposes of the Determination Date and the Distribution Date to occur
in the month of May 2012, (A) the Servicer’s Certificate to be delivered on such
Determination Date, shall reflect Priority Monthly Interest and Fees and
Subordinated Monthly Interest and Fees accrued with respect to the period from
April 15, 2012 through and including May 9, 2012, and (B) on such Distribution
Date, the Trust Collateral Agent shall (based on the information contained in
such Servicer’s Certificate) distribute Priority Monthly Interest and Fees and
Subordinated Monthly Interest and Fees, pursuant to clauses (v) and (vii) of
Section 5.5 of the Sale and Servicing Agreement, respectively, with respect to
the period from April 15, 2012 through and including May 9, 2012.

3.12 For purposes of the Determination Date and the Distribution Date to occur
in the month of June 2012, (A) the Servicer’s Certificate to be delivered on
such Determination Date, shall reflect Priority Monthly Interest and Fees and
Subordinated Monthly Interest and Fees accrued with respect to the period from
May 10, 2012 through and including June 14, 2012, and (B) on such Distribution
Date, the Trust Collateral Agent shall (based on the information contained in
such Servicer’s Certificate) distribute Priority Monthly Interest and Fees and
Subordinated Monthly Interest and Fees, pursuant to clauses (v) and (vii) of
Section 5.5 of the Sale and Servicing Agreement, respectively, with respect to
the period from May 10, 2012 through and including June 14, 2012.

SECTION 4. Amendments to the Custodian Agreement. Effective as of the Amendment
Effective Date (as defined below) and subject to the satisfaction of the
conditions precedent set forth in Section 6 below, the Custodian Agreement is
hereby amended as follows:

4.01 Section 2.3(e) thereof is amended and restated in its entirety to read as
follows:

“(e) Review of Lien Certificates. Upon the written request of the Administrative
Agent, the Custodian shall deliver to the Trust Collateral Agent, within 2 days
of such request, a listing of all Receivables with respect to which a Lien
Certificate, showing AmeriCredit, an Originating Affiliate or a Titled
Third-Party Lender (which may be accomplished by the use of a properly
registered “doing business as” name in the applicable jurisdiction) as secured
party, was not included in the related Receivable File as of the date of such
request.”

SECTION 5. Amendments to the Note Purchase Agreement. Effective as of the
Amendment Effective Date (as defined below) and subject to the satisfaction of
the conditions precedent set forth in Section 6 below, the Note Purchase
Agreement is hereby amended as follows:

5.01 The definition of “Applicable LIBOR Spread” set forth in Section 1.1
thereof is amended and restated in its entirety as follows:

“Applicable LIBOR Spread” shall mean 0.75% per annum.

 

6



--------------------------------------------------------------------------------

5.02 The definition of “Commitment Termination Date” set forth in Section 1.1
thereof is amended and restated in its entirety as follows:

“Commitment Termination Date” shall mean, with respect to a Committed Purchaser,
May 9, 2013, as such date may be extended by such Committed Purchaser from time
to time in accordance with subsection 2.2(c) hereof.

5.03 The definition of “CP Conduit” set forth in Section 1.1 thereof is amended
and restated in its entirety as follows:

“CP Conduit” shall mean any Purchaser which is designated as a “CP Conduit” or a
“Conduit Purchaser” on the signature pages hereto or in the Transfer Supplement
or Joinder Supplement pursuant to which it became a party to this Agreement;
provided, however, that if the entity signing this Agreement or such Transfer
Supplement or Joinder Supplement specifies on the related signature page that it
is a Conduit Borrower with respect to a financing conduit identified on such
signature page, then, with respect to such Purchaser, “CP Conduit” shall mean,
collectively, such Conduit Borrower and such specified financing conduit.

5.04 Clause (iv) of the proviso appearing in the definition of “Fixed Period”
set forth in Section 1.1 thereof is hereby amended by deleting each reference
therein to “Expected Maturity Date” and replacing each such reference with
“Stated Maturity Date”.

5.05 Section 6.2 thereof is amended and restated in its entirety to read as
follows:

“6.2 Covenants of Purchasers. Subject to the provisions of Section 8.1(c)
hereof, the Administrative Agent and each Agent and Purchaser, severally and
with respect to itself only, covenants and agrees that any Nonpublic Information
(as defined herein) obtained by it pursuant to this Agreement shall be held in
confidence (it being understood that documents provided to the Administrative
Agent or any Agent or Purchaser hereunder may in all cases be distributed to the
Administrative Agent or to any Agent or Purchaser) except that the
Administrative Agent or such Agent or Purchaser may disclose such information
(i) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding (whether or not having the force or
effect of law) provided that, unless prohibited by a Requirement of Law, the
Administrative Agent or such Agent or Purchaser shall provide prompt notice of
such order to the affected party, (ii) upon the request or demand of any
regulatory authority having or claiming jurisdiction over the Administrative
Agent or any Agent or Purchaser or any of its affiliates, (iii) as required by
applicable law, (iv) to the extent that such information becomes publicly
available other than by reason of improper disclosure by the Administrative
Agent or such Agent or Purchaser, (v) to its affiliates, officers, directors,
employees, legal counsel, independent auditors, accountants, advisors,
investors, potential investors, any nationally recognized statistical rating
organization” (within the meaning of the Exchange Act) (an “NRSRO”) in
compliance with Rule 17g-5 under the Exchange Act (or any similar rule or
regulation in any relevant jurisdiction); provided, that if any NRSRO requests
any information with respect to the Issuer, the Notes or the transactions
contemplated by the Basic Documents that is beyond the scope of what is
customarily provided by the Administrative Agent, such Agent or such Purchaser
to an NRSRO in connection with the rating or reaffirmation of the rating of the
Commercial Paper Notes of a CP Conduit, the Administrative Agent, such Agent or
such Purchaser will, subject to the requirements of applicable law, regulation
or legal process, provide AmeriCredit with two (2) Business Days advance notice
of the disclosure of such information and will cooperate with AmeriCredit in
limiting the extent or effect of such disclosure, commercial paper dealers,
providers of surety, guaranty, credit or liquidity enhancement (including the
directors, officers and accountants of such surety, guaranty, credit or
liquidity enhancement provider), legal counsel of any of the foregoing and other
experts or agents who need to know such information and are informed of the
confidential nature of such information (provided that the Persons permitted to

 

7



--------------------------------------------------------------------------------

make such disclosures under clauses (i), (ii) and (iii) of this Section 6.2
shall also include credit or liquidity enhancers of a Purchaser), (vi) for
purposes of establishing a “due diligence” defense, (vii) which was available to
the Administrative Agent or such Agent or Purchaser on a nonconfidential basis
from a source other than the affected party, provided that such source was not
to the knowledge of the Administrative Agent or such Agent or Purchaser bound by
a confidentiality agreement with the affected party, (viii) has been
independently acquired or developed by the Administrative Agent or such Agent or
Purchaser without violating any of the Administrative Agent or such Agent or
Purchaser’s obligations under this Agreement, (ix) if such disclosure has been
approved in writing in advance by AmeriCredit (x) regarding the existence of
this Agreement, but not the financial terms thereof, or (xi) at any time
following the date three years after the date of this Agreement. No disclosure
pursuant to subsection (xi) shall be made if the confidential information
consists of non-public personal information, which shall include all Personally
Identifiable Financial Information (as defined herein) in any list, description
or other grouping of consumers/customers, and publicly available information
pertaining to them, that is derived using any Personally Identifiable Financial
Information that is not publicly available, and shall further include all
Non-Public Personally Identifiable Information as defined by federal regulations
implementing the Gramm-Leach-Bliley Act, as amended from time to time.
“Personally Identifiable Financial Information” means any information a consumer
provides to a party in order to obtain a financial product or service, any
information a party otherwise obtains about a consumer in connection with
providing a financial product or service to that consumer, and any information
about consumer resulting from any transaction involving a financial product or
service between a party and a consumer. Personally Identifiable Financial
Information may include, without limitation, a consumer’s first and last name,
physical address, zip code, e-mail address, phone number, Social Security
number, birth date, account number and any information that identifies, or when
tied to the above information may identify, a consumer. “Nonpublic Information”
means all confidential and/or proprietary oral, written, electronic or
documentary information regarding General Motors Financial Company, Inc. or any
of its Affiliates or the business of any such entity that is disclosed either in
connection with any party’s execution and delivery of this Agreement or during
the term of this Agreement, and that is either furnished or made available by
General Motors Financial Company, Inc. or any of its Affiliates to the
Administrative Agent or any Agent or Purchaser pursuant to this Agreement,
including, but not limited to, marketing philosophy, techniques, and objectives;
advertising and promotional copy; competitive advantages and disadvantages;
financial results; technological developments; loan evaluation programs;
customer lists; account information, profiles and demographics; credit scoring
criteria, formulas and programs; research and development efforts; any investor,
financial, commercial, technical or scientific information (including, but not
limited to, patents, copyrights, trademarks, service marks, trade names and
dress, and applications relating to same, trade secrets, software, code,
inventions, know-how and similar information); any projections or forecasts
regarding any of the foregoing; and any and all other business information. The
Administrative Agent and each Agent and Purchaser acknowledge that monetary
damages standing alone might not be adequate to compensate General Motors
Financial Company, Inc. and its Affiliates in the event of an unauthorized
disclosure, misappropriation or misuse of the Nonpublic Information by the
Administrative Agent or each Agent and Purchaser. Accordingly, the
Administrative Agent and each Agent and Purchaser acknowledge that any such
breach or threatened breach of the terms of this Agreement might cause
irreparable harm to General Motors Financial Company, Inc. and its Affiliates
and that, in addition to any other remedies that may be available at law, in
equity or otherwise, General Motors Financial Company, Inc. and its Affiliates
shall be entitled to seek injunctive relief against the breach of this Agreement
or the continuation of any breach.”

 

8



--------------------------------------------------------------------------------

5.06 Clause (ii) of the proviso to the second sentence of Section 9.1 thereof is
amended and restated in its entirety to read as follows: “amend, modify or waive
any provision of this Section 9.1 or Section 9.12 or 9.13, or the definition of
“Aggregate Note Principal Balance”, or reduce the percentage specified in the
definition of Required Note Owners or Required Purchasers, in each case without
the written consent of all Purchasers”.

5.07 Section 9.5 thereof is amended and restated in its entirety as follows:

“Section 9.5 Replacement of Purchaser Groups.

(a) Notwithstanding anything to the contrary contained herein or in any other
Basic Document, in the event that any Purchaser or Agent fails to give its
consent to any amendment, modification or termination of, or waiver under, any
Basic Document (each, an “Action”), by the date specified by the Issuer or
AmeriCredit on behalf of the Issuer, for which (A) Agents, Note Owners and
Committed Purchasers representing at least half of the requisite percentage of
the Agents, Note Owners and Committed Purchasers necessary for such Action to be
approved have consented to such Action, and (B) the requisite percentage of the
Agents, Note Owners and Committed Purchasers necessary for such Action to be
approved have not consented to such Action (or provided written notice that they
intend to consent) (each, a “Non-Consenting Party”), then the Issuer or
AmeriCredit on behalf of the Issuer shall be permitted, upon not less than ten
(10) days’ prior written notice to the Administrative Agent, such Non-Consenting
Party and its related Agent, to (x)(1) elect to terminate the Commitment, if
any, of such Non-Consenting Party on the date specified in such termination
notice, and (2) prepay on the date of such termination the Aggregate Note
Principal Balance of the Note held by or on behalf of such Non-Consenting
Party’s Purchaser Group and all accrued and unpaid interest thereon and all
other accrued and unpaid fees, expenses and other amounts payable to such
Non-Consenting Party and the Agents and Purchasers in its related Purchaser
Group under the Basic Documents, or (y) elect to cause the Committed Purchasers
in such Non-Consenting Party’s Purchaser Group to assign (and such Committed
Purchasers shall assign) its Commitment to a replacement committed purchaser (a
“Replacement Committed Purchaser”) and terminate each other Purchaser and Agent
in such Purchaser Group.

(b) The Issuer (or AmeriCredit on its behalf) shall not be permitted to make an
election described in the foregoing clause (a) unless (i) no Default or Event of
Default shall have occurred and be continuing at the time of such election
(unless such Default or Event of Default would no longer be continuing after
giving effect to such election), (ii) in respect of an election described in
subclause (y) of the foregoing clause (a) only, on or prior to the effectiveness
of the applicable assignment, the Non-Consenting Party or its related Agent
shall have received payment by or on behalf of the related Replacement Committed
Purchaser of the Aggregate Note Principal Balance of the Note held by or on
behalf of such Non-Consenting Party’s Purchaser Group and all accrued and unpaid
interest thereon and all other accrued and unpaid fees and expenses of such
Non-Consenting Party and the Agents and Purchasers in its related Purchaser
Group, and (iii) the Replacement Committed Purchaser shall have consented to the
applicable Action. Each Non-Consenting Party to be terminated under this
Section 9.5 hereby agrees to take, and to cause its related Purchaser Group to
take, all actions reasonably necessary or as the Administrative Agent may
reasonably request, at the expense of the Issuer, to permit a Replacement
Committed Purchaser (and the other Purchasers and Agent for such Replacement
Committed Purchaser’s Purchaser Group) to succeed to its rights and obligations
hereunder.”

 

9



--------------------------------------------------------------------------------

5.08 Clause (c) of Section 9.13 thereof is amended to insert the words “and any
rated indebtedness issued by or on behalf of such CP Conduit” immediately after
each instance of the words “Commercial Paper Notes” appearing therein.

5.09 Article 9 thereof is amended to add the following as new Section 9.18
immediately after Section 9.17 appearing therein:

“Section 9.18 USA PATRIOT Act. Each Committed Purchaser that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Issuer, each Seller and
the Servicer (collectively, the “AmeriCredit Parties”) that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each AmeriCredit Party, which information includes the name and
address of each AmeriCredit Party and other information that will allow such
Committed Purchaser to identify each AmeriCredit Party in accordance with the
Act.”

5.10 Schedules I and II thereto are deleted and replaced with the new Schedules
I and II attached hereto as Exhibit A and Exhibit B, respectively.

5.11 Exhibit A (Form of Investment Letter) thereto is amended as follows:

(a) The last sentence of paragraph (d) thereof is amended and restated in its
entirety to read as follows: “In connection therewith, the Purchaser hereby
agrees that it will not resell or otherwise transfer the Notes or any interest
therein unless (x) the prospective purchaser thereof provides to the addressees
hereof a letter substantially in the form hereof or (y) the prospective
purchaser has made the representations and warranties set forth in this form of
Investment Letter pursuant to the Note Purchase Agreement.”; and

(b) Paragraph (f) thereof is re-lettered as paragraph (e).

5.12 Joinder of New Purchaser Groups.

(a) The parties hereto acknowledge and agree that, effective as of the Amendment
Effective Date and subject to the satisfaction of the conditions precedent set
forth in Section 6 below, there shall be created five new Purchaser Groups under
the Note Purchase Agreement (each a “New Purchaser Group”) as follows: (1) a
Purchaser Group consisting of Credit Suisse AG, New York Branch, as agent (in
such capacity, the “CS Agent”), Credit Suisse AG, Cayman Islands Branch, as
committed purchaser (in such capacity, the “CS Committed Purchaser”) and GIFS
Capital Company, LLC, as CP Conduit (in such capacity, the “CS CP Conduit”);
(2) a Purchaser Group consisting of Morgan Stanley Bank, National Association
(“Morgan Stanley”), as agent (in such capacity, the “Morgan Stanley Agent”) and
Morgan Stanley, as committed purchaser (in such capacity, the “Morgan Stanley
Committed Purchaser”); (3) a Purchaser Group consisting of Citibank, N.A.
(“Citi”), as agent (in such capacity, the “Citi Agent”), Citi, as committed
purchaser (in such capacity, the “Citi Committed Purchaser”) and CRC Funding,
LLC, CAFCO, LLC, CHARTA, LLC and CIESCO, LLC, each as a CP Conduit (in such
capacity, each a “Citi CP Conduit”); (4) a Purchaser Group consisting of Goldman
Sachs Bank USA (“Goldman Sachs”), as agent (in such capacity, the “Goldman Sachs
Agent”) and Goldman Sachs, as committed purchaser (in such capacity, the “
Goldman Sachs Committed Purchaser”); and (5) a Purchaser Group consisting of
Royal Bank of Canada (“RBC”), as agent (in such capacity, the “RBC Agent” and,
together with the CS Agent, the Morgan Stanley Agent, the Citi Agent and the
Goldman Sachs Agent, the “New Agents” and each of them individually a “New
Agent”) and as committed purchaser (in such capacity, the “RBC Committed
Purchaser” and, together with the CS Committed Purchaser, the Morgan Stanley
Committed Purchaser, the Citi Committed Purchaser and the Goldman Sachs
Committed Purchaser, the “New Committed Purchasers” and each of them
individually a “New Committed

 

10



--------------------------------------------------------------------------------

Purchaser”) and Thunder Bay Funding, LLC, as CP Conduit (in such capacity, the
“RBC CP Conduit” and, together with the CS CP Conduit and the Citi CP Conduits,
the “New CP Conduits” and each of them individually a “New CP Conduit”). Each of
the New Agents, the New Committed Purchasers and the New CP Conduits shall be
referred to in this Section 5.12 as a “New Party” and all of the foregoing shall
be referred to collectively as the “New Parties.”

(b) By executing and delivering this Amendment, each New Party confirms to and
agrees with the Administrative Agent, the Agents and the Purchasers as follows:

(i) none of the Administrative Agent, the Agents or the Purchasers makes any
representation or warranty or assumes any responsibility with respect to any
statements, warranties or representations made in or in connection with the Note
Purchase Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Note Purchase Agreement or any other
instrument or document furnished pursuant thereto, or with respect to any notes
issued under the Indenture (including, without limitation, the Notes), or the
Trust Estate (as defined under the Indenture) or the financial condition of
AmeriCredit, AFC, either Seller, the Servicer, the Trustee, the Trust Collateral
Agent, the Backup Servicer or the Issuer, or the performance or observance by
AmeriCredit, AFC, either Seller, the Servicer, the Trustee, the Trust Collateral
Agent, the Backup Servicer or the Issuer of any of their respective obligations
under the Note Purchase Agreement or any other instrument or document furnished
pursuant thereto;

(ii) each New Party confirms that it has received a copy of such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and become party to the Note Purchase
Agreement;

(iii) each New Party will, independently and without reliance upon the
Administrative Agent, any Agent or any other Purchaser and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Note
Purchase Agreement;

(iv) each New CP Conduit and New Committed Purchaser in each New Purchaser Group
described in Section 5.12(a) above appoints and authorizes the related New Agent
specified in such Section 5.12(a) to take such action as agent on its behalf and
to exercise such powers under the Note Purchase Agreement as are delegated to an
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article 7 of the Note Purchase
Agreement;

(v) each New Party appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Note
Purchase Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto, all in
accordance with the Indenture and Article 7 of the Note Purchase Agreement; and

(vi) each New Committed Purchaser agrees (for the benefit of the parties hereto
and the other Purchasers) that it will perform in accordance with their terms
all of the obligations which by the terms of the Note Purchase Agreement are
required to be performed by it as a Purchaser designated as a Committed
Purchaser.

 

11



--------------------------------------------------------------------------------

(c) The signature page to this Amendment for each New Purchaser Group sets forth
administrative information with respect to such New Purchaser Group.

SECTION 6. Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which the following conditions have
been satisfied:

6.01 the receipt by the Administrative Agent or its counsel of counterpart
signature pages to this Amendment, the Second Amended and Restated Supplemental
Fee Letter dated as of the date hereof and each other document, certificate and
opinion to be executed or delivered by or among some or all of the parties
hereto in connection with this Amendment, as more fully described on Exhibit C
hereto;

6.02 the payment by AmeriCredit and/or the Issuer of all fees due and payable by
AmeriCredit and the Issuer pursuant to the documents described in Section 6.01
above;

6.03 (i) the Administrative Agent and the Trustee shall have confirmed to its
satisfaction that the Issuer (or AmeriCredit on its behalf) shall have provided
notice to the Rating Agency of the execution and delivery of this Amendment and
(ii) the Administrative Agent shall have received evidence satisfactory to it
confirming that after giving effect to the Amendment, the Notes shall have the
Requisite Rating; and

6.04 if applicable, the receipt by each CP Conduit or its related Agent of
evidence that execution of this Amendment will not result in a reduction or
withdrawal of the rating of its Commercial Paper Notes by any NRSRO then rating
its Commercial Paper Notes, based on the Support Facility of such CP Conduit.

SECTION 7. Issuer Order; Noteholder Instruction. By execution hereof, each of
the Issuer and the Noteholders party hereto, constituting all of the
Noteholders, hereby authorize, instruct and direct the Trustee to execute this
Amendment and further authorizes, instructs and directs the Trustee to execute
this Amendment without receiving an Officer’s Certificate or an Opinion of
Counsel pursuant to the Indenture. Each of the undersigned Noteholders hereby
represents and warrants that (i) it is a beneficial owner of the Notes issued
pursuant to the Indenture or (ii) it is the nominee or advisor for the
beneficial owner indicated, and that the beneficial owner has granted to the
undersigned the power and authority to deliver this Amendment on behalf of such
beneficial owner and such power and authority has not been revoked.

SECTION 8. Covenants, Representation and Warranties of the Issuer, AFC and
AmeriCredit.

8.01 Upon the effectiveness of this Amendment, each of the Issuer, AFC and
AmeriCredit hereby (i) reaffirms all covenants, representations and warranties
made by it in the Agreements to which it is a party to the extent the same are
not amended hereby and (ii) agrees that all such covenants, representations and
warranties shall be deemed to have been re-made as of the effective date of this
Amendment.

8.02 Each of the Issuer, AFC and AmeriCredit hereby represents and warrants that
this Amendment constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms.

SECTION 9. Ratification. Each Agreement, as amended hereby, is hereby ratified,
approved and confirmed in all respects.

SECTION 10. Reference to and Effect on the Agreements.

 

12



--------------------------------------------------------------------------------

10.01 Upon the effectiveness of this Amendment, (i) each reference in an
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to such Agreement as amended hereby, and
(ii) each reference to an Agreement in any document, instrument or agreement
executed and/or delivered in connection therewith, shall mean and be a reference
to such Agreement as amended hereby.

10.02 Except as specifically amended above, the terms and conditions of each
Agreement and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.

10.03 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Agents under any of the Agreements or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, in each case except as specifically set forth
herein.

SECTION 11. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or electronic mail (in .pdf or .tif format) shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 12. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

SECTION 13. Fees and Expenses. AmeriCredit hereby agrees to pay, promptly upon
its receipt of an invoice in reasonable detail, all fees and expenses of Sidley
Austin LLP, counsel to the Administrative Agent, Agents and Purchasers, all fees
and expenses of Moody’s incurred in connection with the reaffirmation of the
rating of the Notes as described in Section 6.03 above and all rating agency
fees incurred by or on behalf of any CP Conduit in connection with the review on
or prior to the Amendment Effective Date by any NRSRO of the documentation of a
Support Facility that is “fully wrapped”.

SECTION 14. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 15. Limitation of Liability of Owner Trustee. It is expressly understood
and agreed by the parties hereto that (a) this Amendment is executed and
delivered by Wilmington Trust Company, not individually or personally but solely
as Owner Trustee of the Issuer, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust
Company but is made and intended for the purpose for binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any Basic Document.

 

13



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

AMERICREDIT SYNDICATED WAREHOUSE TRUST,

as Issuer

By:  

Wilmington Trust Company, not in its

Individual capacity but solely as Owner Trustee

on behalf of the Issuer

By:    

Name:

Title:

AMERICREDIT FUNDING CORP. XI,

individually and as a Seller

By:    

Name:

Title:

AMERICREDIT FINANCIAL SERVICES, INC.,

individually, as a Seller and as Servicer

By:    

Name:

Title:

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent and as an Agent

By:    

Name:

Title:

By:    

Name:

Title:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Committed Purchaser

By:    

Name:

Title:

By:    

Name:

Title:

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as an Agent and as a Committed Purchaser

By:    

Name:

Title:

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH,

as an Agent

By:    

Name:

Title:

By:    

Name:

Title:

 

Address for Notices:

 

Credit Suisse AG, New York Branch

11 Madison Ave., 4th Floor

New York, NY 10010

Attention: Fred Mastromarino

Telephone No.: (212) 325-1735

Facsimile No.: (917) 326-4430

Emails: fred.mastromarino@credit-suisse.com;

alpine@20gates.com; Jason.ruchelsman@credit-suisse.com;

ajohal@20gates.com; robbin.conner@credit-suisse.com

Wiring Instructions:

Bank: The Bank of New York Mellon

ABA #: 021000018

Acct Name: Credit Suisse, New York Branch

Acct #: 8900329262

Ref: Americredit Warehouse

Attn: Fred Mastromarino

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Committed Purchaser

By:    

Name:

Title:

By:    

Name:

Title:

 

Address for Notices:

 

Credit Suisse AG, New York Branch

11 Madison Ave., 4th Floor

New York, NY 10010

Attention: Fred Mastromarino

Telephone No.: (212) 325-1735

Facsimile No.: (917) 326-4430

Emails: fred.mastromarino@credit-suisse.com;

alpine@20gates.com; Jason.ruchelsman@credit-suisse.com;

ajohal@20gates.com; robbin.conner@credit-suisse.com

Wiring Instructions:

Bank: The Bank of New York Mellon

ABA #: 021000018

Acct Name: Credit Suisse, New York Branch

Acct #: 8900329262

Ref: Americredit Warehouse

Attn: Fred Mastromarino

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

GIFS CAPITAL COMPANY, LLC,

as a Conduit Purchaser

By:

 

Credit Suisse AG, New York Branch,

its administrative agent

By:    

Name:

Title:

By:    

Name:

Title:

 

Address for Notices:

 

Guggenheim Treasury Services

227 West Monroe, Suite 4900

Chicago, IL 60606

Attention: Operations Department

Telephone No.: (312) 977-4560

Facsimile No.: (312) 977-1967

Emails: chioperations@guggenheimpartners.com

Wiring Instructions:

Bank: The Bank of New York Mellon

ABA #: 021000018

Acct Name: Credit Suisse, New York Branch

Acct #: 8900329262

Ref: AmeriCredit Warehouse

Attn: Fred Mastromarino

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as an Agent and as a Committed Purchaser

By:    

Name:

Title:

 

JUPITER SECURITIZATION COMPANY LLC,

as a Conduit Purchaser

By:  

JPMorgan Chase Bank, National Association,

its attorney-in-fact

By:    

Name:

Title:

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as an Agent and as a Committed Purchaser

By:  

RBS Securities Inc.,

as agent

By:    

Name:

Title:

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC,

as an Agent

By:    

Name:

Title:

WELLS FARGO BANK, N.A.,

as a Committed Purchaser

By:    

Name:

Title:

VARIABLE FUNDING CAPITAL COMPANY, LLC,

as a Conduit Purchaser

By:  

Wells Fargo Securities, LLC,

as attorney-in-fact

By:    

Name:

Title:

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, NATIONAL ASSOCIATION,

as an Agent and as a Committed Purchaser

By:    

Name:

Title:

 

Address for Notices:

 

1300 Thames Street, Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Attention: Edward Henley / Documentation Team

Telephone No.: (443) 627-4326

Facsimile No.: (212)404-9645

Emails: docs4loans@ms.com; ms4loans@ms.com

 

Wiring Instructions:

 

Bank: Citibank, N.A.

New York, NY 10043

ABA # 021-000-089

Account Name: Morgan Stanley Bank, NA

Account # 3044-0947

Reference: AmeriCredit Syndicated Warehouse Trust

Attention: Morgan Stanley Loan Servicing

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as an Agent

 

By:    

Name:

Title:

 

Address for Notices:

 

750 Washington Blvd.

Stamford, CT 06901

Telephone No.: (203) 975-6383

Facsimile No.: (203) 975-6383

Email: robert.kohl@citi.com; brian1.chin@citi.com;

matthew.sterett@citi.com

 

Wiring Instructions:

 

Bank: Citibank, N.A.

ABA # 021000089

Account Name: CAFCO LLC Redemption Account

Account # 40636695

Contact Person: Bob Kohl

Contact Phone: (203) 975-6383

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Committed Purchaser

 

By:    

Name:

Title:

 

Address for Notices:

 

750 Washington Blvd.

Stamford, CT 06901

Telephone No.: (203) 975-6383

Facsimile No.: (203) 975-6383

Email: robert.kohl@citi.com; brian1.chin@citi.com;

matthew.sterett@citi.com

 

Wiring Instructions:

 

Bank: Citibank, N.A.

ABA # 021000089

Account Name: CAFCO LLC Redemption Account

Account # 40636695

Contact Person: Bob Kohl

Contact Phone: (203) 975-6383

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

CRC FUNDING, LLC, as a Conduit Purchaser By:  

Citibank, N.A.,

its attorney-in-fact

By:      Name: Title: Address for Notices: 750 Washington Blvd. Stamford, CT
06901 Telephone No.: (203) 975-6383 Facsimile No.: (203) 975-6383 Email:
robert.kohl@citi.com; brian1.chin@citi.com; matthew.sterett@citi.com Wiring
Instructions: Bank: Citibank, N.A. ABA # 021000089 Account Name: CAFCO LLC
Redemption Account Account # 40636695 Contact Person: Bob Kohl Contact Phone:
(203) 975-6383

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

CAFCO, LLC, as a Conduit Purchaser By:  

Citibank, N.A.,

its attorney-in-fact

By:      Name: Title: Address for Notices: 750 Washington Blvd. Stamford, CT
06901 Telephone No.: (203) 975-6383 Facsimile No.: (203) 975-6383 Email:
robert.kohl@citi.com; brian1.chin@citi.com; matthew.sterett@citi.com Wiring
Instructions: Bank: Citibank, N.A. ABA # 021000089 Account Name: CAFCO LLC
Redemption Account Account # 40636695 Contact Person: Bob Kohl Contact Phone:
(203) 975-6383

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

CHARTA, LLC, as a Conduit Purchaser By:  

Citibank, N.A.,

its attorney-in-fact

By:      Name: Title: Address for Notices: 750 Washington Blvd. Stamford, CT
06901 Telephone No.: (203) 975-6383 Facsimile No.: (203) 975-6462 Email:
robert.kohl@citi.com; brian1.chin@citi.com; matthew.sterett@citi.com Wiring
Instructions: Bank: Citibank, N.A. ABA # 021000089 Account Name: CAFCO LLC
Redemption Account Account # 40636695 Contact Person: Bob Kohl Contact Phone:
(203) 975-6383

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

CIESCO, LLC, as a Conduit Purchaser By:  

Citibank, N.A.,

its attorney-in-fact

By:      Name: Title: Address for Notices: 750 Washington Blvd. Stamford, CT
06901 Telephone No.: (203) 975-6383 Facsimile No.: (203) 975-6383 Email:
robert.kohl@citi.com; brian1.chin@citi.com; matthew.sterett@citi.com Wiring
Instructions: Bank: Citibank, N.A. ABA # 021000089 Account Name: CAFCO LLC
Redemption Account Account # 40636695 Contact Person: Bob Kohl Contact Phone:
(203) 975-6383

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as an Agent

By:      Name: Title: Address for Notices:

30 Hudson Street, 36th Floor

Jersey City, NJ 07302

Telephone No.: (212) 902-0065

Facsimile No.: (212) 493-0536

Email: lawrence.mcmahon@gs.com ; robert.mcdonald@gs.com

Wiring Instructions:

Bank: Citibank, N.A.

ABA # 02100089

Account # 40670834

Contact Person: Lawrence McMahon

Contact Phone # (212) 902-0065

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Committed Purchaser

By:      Name: Title: Address for Notices:

30 Hudson Street, 36th Floor

Jersey City, NJ 07302

Telephone No.: (212) 902-0065

Facsimile No.: (212) 493-0536

Email: lawrence.mcmahon@gs.com ; robert.mcdonald@gs.com

Wiring Instructions:

Bank: Citibank, N.A.

ABA # 02100089

Account # 40670834

Contact Person: Lawrence McMahon

Contact Phone # (212) 902-0065

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

BANK OF CANADA,

as an Agent

By:      Name: Title: Address for Notices:

Little Falls Centre II

2751 Centerville Road, Ste 212

Wilmington DE 19808

Attention: Kim Wagner, Director

Telephone No.: (302) 892-5903

Facsimile No.: (302) 892-5900

Email: Kim.wagner@rbccm.com;

Conduit.management@rbccm.com;

Conduit.funding@rbccm.com;

twong@gssnyc.com; Karen.stone@rbccm.com;

Sofia.shields@rbccm.com

Wiring Instructions:

Bank Name: Deutsche Bank Trust Company Americas

ABA # 021-001-033

Account Name: Thunder Bay Funding LLC

Account # 00-363-610

Reference: Kim Sukdeo / AmeriCredit

Contact Person: Tony Wong (email: twong@gssnyc.com)

Contact Phone # (631) 930-7207

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Committed Purchaser

By:      Name: Title: By:      Name: Title: Address for Notices:

Little Falls Centre II

2751 Centerville Road, Ste 212

Wilmington DE 19808

Attention: Kim Wagner, Director

Telephone No.: (302) 892-5903

Facsimile No.: (302) 892-5900

Email: Kim.wagner@rbccm.com;

Conduit.management@rbccm.com;

Conduit.funding@rbccm.com;

twong@gssnyc.com; Karen.stone@rbccm.com;

Sofia.shields@rbccm.com

Wiring Instructions:

Bank Name: Deutsche Bank Trust Company Americas

ABA # 021-001-033

Account Name: Thunder Bay Funding LLC

Account # 00-363-610

Reference: Kim Sukdeo / AmeriCredit

Contact Person: Tony Wong (email: twong@gssnyc.com)

Contact Phone # (631) 930-7207

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

 

THUNDER BAY FUNDING, LLC,

as a Conduit Purchaser

By:      Name: Title: Address for Notices:

Little Falls Centre II

2751 Centerville Road, Ste 212

Wilmington DE 19808

Attention: Kim Wagner, Director

Telephone No.: (302) 892-5903

Facsimile No.: (302) 892-5900

Email: Kim.wagner@rbccm.com;

Conduit.management@rbccm.com;

Conduit.funding@rbccm.com;

twong@gssnyc.com; Karen.stone@rbccm.com;

Sofia.shields@rbccm.com

Wiring Instructions:

Bank Name: Deutsche Bank Trust Company Americas

ABA # 021-001-033

Account Name: Thunder Bay Funding LLC

Account # 00-363-610

Reference: Kim Sukdeo / AmeriCredit

Contact Person: Tony Wong (email: twong@gssnyc.com)

Contact Phone # (631) 930-7207

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Trustee, Trust Collateral Agent and Backup Servicer

By:      Name: Title:

 

Signature Page to Fourth Omnibus Amendment



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE I

Purchaser Groups

 

Purchaser

Group

  

Agent

  

CP Conduit(s)

  

Committed Purchaser

   Commitment      Maximum
Purchase
Amount  

DBNY

   Deutsche Bank AG, New York Branch    N/A    Deutsche Bank Trust Company
Americas    $ 310,000,000       $ 310,000,000   

Barclays

   Barclays Bank plc    N/A    Barclays Bank plc    $ 265,000,000       $
265,000,000   

Credit Suisse

   Credit Suisse AG, New York Branch    GIFS Capital Company, LLC    Credit
Suisse AG, Cayman Islands Branch    $ 265,000,000       $ 265,000,000   

JPMorgan

   JPMorgan Chase Bank, N.A.    Jupiter Securitization Company LLC    JPMorgan
Chase Bank, N.A.    $ 265,000,000       $ 265,000,000   

Morgan Stanley

   Morgan Stanley Bank, National Association    N/A    Morgan Stanley Bank,
National Association    $ 265,000,000       $ 265,000,000   

RBS

   The Royal Bank of Scotland plc    N/A    The Royal Bank of Scotland plc    $
265,000,000       $ 265,000,000   

Wells Fargo

   Wells Fargo Securities LLC    Variable Funding Capital Company LLC    Wells
Fargo Bank, N.A.    $ 265,000,000       $ 265,000,000   

Citi

   Citibank, N.A.    CRC Funding, LLC, CAFCO, LLC, CHARTA, LLC and CIESCO, LLC
   Citibank, N.A.    $ 200,000,000       $ 200,000,000   

Goldman Sachs

   Goldman Sachs Bank USA    N/A    Goldman Sachs Bank USA    $ 200,000,000   
   $ 200,000,000   

RBC

   Royal Bank Of Canada    Thunder Bay Funding, LLC    Royal Bank Of Canada    $
200,000,000       $ 200,000,000   

TOTAL

   $ 2,500,000,000       $ 2,500,000,000   



--------------------------------------------------------------------------------

SCHEDULE II

Commercial Paper Rates

 

Name of CP Conduit

  

Commercial Paper Rate

GIFS Capital Company, LLC:    The Commercial Paper Rate with respect to GIFS
Capital Company, LLC means, for any day, a reference rate equal to the sum of
(1) the rate (or if more than one rate, the weighted average of the rates) per
annum at which commercial paper notes were sold by any placement agent or
commercial paper dealer selected by or on behalf Alpine Securitization Corp.
(“Alpine”), as agreed between each such agent or dealer and Alpine; provided
that if the rate (or rates) as agreed between any such agent or dealer and
Alpine is a discount rate (or rates), then such rate shall be the rate (or if
more than one rate, the weighted average of the rates) resulting from converting
such discount rate (or rates) to an interest-bearing equivalent rate per annum,
plus (2) 0.05% per annum in respect of dealer fees and commissions (to the
extent not included in the rate or rates described in clause (1)), plus (3) any
note issuance costs attributable to such commercial paper notes not constituting
dealer fees or commissions, expressed as an annualized percentage (not exceeding
0.01% per annum) of the aggregate principal component thereof. Jupiter
Securitization Company LLC:    The Commercial Paper Rate with respect to Jupiter
Securitization Company LLC (“Jupiter”) means, for any day, the Daily/30 Day
LIBOR Rate in respect of such day. “Daily/30 Day LIBOR Rate” shall mean, for any
day, a rate per annum equal to the thirty (30) day London-Interbank Offered Rate
appearing on the Bloomberg BBAM (British Bankers Association) Page (or on any
successor or substitute page of such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by JPMorgan Chase Bank, N.A., as Agent from time to time in
accordance with its customary practices for purposes of providing quotations of
interest rates applicable to U.S. Dollar deposits in the London interbank
market) at approximately 11:00 a.m. (London time) on such day or, if such day is
not a Business Day in London, the immediately preceding Business Day in London.
In the event that such rate is not available on any day at such time for any
reason, then the “Daily/30 Day LIBOR Rate” for such day shall be the rate at
which thirty (30) day U.S. Dollar deposits of $5,000,000 are offered by the
principal London office of JPMorgan Chase Bank, N.A. in immediately available
funds in the London interbank market at approximately 11:00 a.m. (London time)
on such day; and if JPMorgan Chase Bank, N.A., as Agent is for any reason unable
to determine the Daily/30 Day LIBOR Rate in the foregoing manner or has
determined in good faith that the Daily/ 30 Day LIBOR Rate determined in such
manner does not accurately reflect the cost of acquiring, funding or maintaining
Jupiter’s Percentage Interest, the Daily/30 Day LIBOR Rate for such day shall be
the Alternative Rate. Variable Funding Capital Company, LLC:    The Commercial
Paper Rate with respect to Variable Funding Capital Company, LLC (“VFCC”) shall
mean for any day during any Interest Period, the per annum rate equivalent to
the weighted average of the per annum rates paid or payable by VFCC from time to
time as interest on or otherwise (by means of interest rate hedges or otherwise
taking into consideration any incremental carrying costs associated with
short-term promissory notes issued by VFCC maturing on dates other than those
certain dates on which VFCC is to receive funds) in respect of the promissory
notes issued by VFCC that are allocated, in whole or in part, by its related
Agent (on behalf of VFCC) to fund or maintain its Percentage Interest in the



--------------------------------------------------------------------------------

   Aggregate Note Principal Balance during such period, as determined by its
related Agent (on behalf of VFCC), which rates shall reflect and give effect to
(i) the commissions of placement agents and dealers in respect of such
promissory notes, to the extent such commissions are allocated, in whole or in
part, to such promissory notes by its related Agent (on behalf of VFCC) and (ii)
other borrowings by VFCC, including, without limitation, borrowings to fund
small or odd dollar amounts that are not easily accommodated in the commercial
paper market; provided, however, that if any component of such rate is a
discount rate, in calculating the Commercial Paper Rate, its related Agent shall
for such component use the rate resulting from converting such discount rate to
an interest bearing equivalent rate per annum. CRC Funding, LLC, CAFCO, LLC,
CHARTA, LLC and CIESCO, LLC    The Commercial Paper Rate with respect to each of
CRC Funding, LLC, CAFCO, LLC, CHARTA, LLC and CIESCO, LLC (each, a “Citi
Conduit”) means, for any day, the sum of (1) the rate (or if more than one rate,
the weighted average of the rates) per annum at which commercial paper notes
were sold by any placement agent or commercial paper dealer selected by or on
behalf such Citi Conduit, as agreed between each such agent or dealer and such
Citi Conduit; provided that if the rate (or rates) as agreed between any such
agent or dealer and such Citi Conduit is a discount rate (or rates), then such
rate shall be the rate (or if more than one rate, the weighted average of the
rates) resulting from converting such discount rate (or rates) to an
interest-bearing equivalent rate per annum, plus (2) 0.05% per annum in respect
of dealer fees and commissions (to the extent not included in the rate or rates
described in clause (1)), plus (3) any note issuance costs attributable to such
commercial paper notes not constituting dealer fees or commissions, expressed as
an annualized percentage (not exceeding 0.01% per annum) of the aggregate
principal component thereof. Thunder Bay Funding, LLC:    The Commercial Paper
Rate with respect to Thunder Bay Funding, LLC (“Thunder Bay”) means, for any
day, the sum of (1) the rate (or if more than one rate, the weighted average of
the rates) per annum at which commercial paper notes were sold by any placement
agent or commercial paper dealer selected by or on behalf Thunder Bay, as agreed
between each such agent or dealer and Thunder Bay; provided that if the rate (or
rates) as agreed between any such agent or dealer and Thunder Bay is a discount
rate (or rates), then such rate shall be the rate (or if more than one rate, the
weighted average of the rates) resulting from converting such discount rate (or
rates) to an interest-bearing equivalent rate per annum, plus (2) 0.05% per
annum in respect of dealer fees and commissions (to the extent not included in
the rate or rates described in clause (1)), plus (3) any note issuance costs
attributable to such commercial paper notes not constituting dealer fees or
commissions, expressed as an annualized percentage (not exceeding 0.01% per
annum) of the aggregate principal component thereof.



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF CLOSING DOCUMENTS

 

   

Document

   Responsible Party 1.  

Fourth Omnibus Amendment

   Sidley 2.  

Second Amended and Restated Supplemental Fee Letter

   Sidley 3.
 

Notes:

 

DBNY

Barclays

Credit Suisse

JPMorgan Chase Bank

Morgan Stanley

RBS

Wells Fargo Securities, LLC

Citibank, N.A.

Goldman Sachs Bank USA

Royal Bank of Canada

   Sidley 4.   Officer’s Certificate of AmeriCredit with respect to accuracy of
representations and warranties and satisfaction of conditions precedent in the
Note Purchase Agreement    Katten 5.   Officer’s Certificate of AFC with respect
to accuracy of representations and warranties and satisfaction of conditions
precedent in the Note Purchase Agreement    Katten 6.   Officer’s Certificate of
Issuer with respect to (i) accuracy of representations and warranties and
satisfaction of conditions precedent in the Note Purchase Agreement and (ii)
satisfaction of conditions precedent in the Indenture    Katten 7.   Good
Standing Certificate for AmeriCredit (Delaware)    Katten 8.  

Good Standing Certificate for AFC (Delaware)

   Katten 9.  

Good Standing Certificate for Issuer (Delaware)

   Katten 10.
 

Opinions of Katten, counsel to AFC and AmeriCredit, with respect to:

 

(a) execution of the Omnibus Amendment under the SSA and the Indenture

 

(b) Texas certificate of title matters

   Katten 11.
 

Reliance Letter of Katten, counsel to AFC and AmeriCredit, addressed to new
Purchaser Groups with respect to its opinion as to:

 

(a) corporate and UCC matters

 

(b) bankruptcy matters

 

(c) Federal tax matters

   Katten



--------------------------------------------------------------------------------

12.
 

Reliance Letter of RLF addressed to new Purchaser Groups with respect to its
opinion as to corporate and Delaware UCC matters with respect to:

 

(a) AmeriCredit

 

(b) AmeriCredit – Master Sale and Contribution Agreement

 

(c) AFC

 

(d) Issuer

 

(e) Issuer

 

(f) Owner Trustee

   RLF 13.   Reliance Letter of in-house counsel to AmeriCredit and AFC
addressed to new Purchaser Groups with respect to opinions of in-house counsel
as to corporate matters    AmeriCredit 14.   Opinion Letter of in-house counsel
to Wells Fargo as to corporate matters    Wells Fargo 15.   Ratings letter from
Moody’s confirming the public “A2” rating of the Notes    DBNY 16.   Issuer
Order to authenticate Notes and execute the Omnibus Amendment pursuant to
Section 9.2 of the Indenture    Katten 17.   Payoff and Termination Agreement by
and among the Issuer, AmeriCredit, the Trustee, Credit Suisse, Morgan Stanley,
WestLB and UBS    Sidley 18.   Structuring agent fee letter    Sidley